18-10509-shl      Doc 1239       Filed 11/14/19      Entered 11/14/19 19:13:09            Main Document
                                                   Pg 1 of 8


 JENNER & BLOCK LLP
 Marc Hankin
 Carl Wedoff
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600

 Angela Allen (admitted pro hac vice)
 353 North Clark Street
 Chicago, Illinois 60654
 (312) 222-9350

 Counsel for the Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                    Chapter 11

     FIRESTAR DIAMOND, INC., et al.                            No. 18-10509 (SHL)

                           Debtors.1                           (Jointly Administered)


                         AMENDED NOTICE OF AGENDA OF MATTERS
                        SCHEDULED FOR NOVEMBER 18, 2019 HEARING

Date:                Monday, November 18, 2019 at 11:00 a.m. Eastern Time

Location:            United States Bankruptcy Court for the Southern District of New York
                     Alexander Hamilton U.S. Custom House, Courtroom 701
                     One Bowling Green
                     New York, New York 10004




 1 The Debtors in these jointly administered chapter 11 cases and the last four digits of each Debtor’s
 federal tax identification number are: (i) Firestar Diamond, Inc. (2729); (ii) Old AJ, Inc., f/k/a A. Jaffe,
 Inc. (4756); and (iii) Fantasy, Inc. (1673).
18-10509-shl    Doc 1239      Filed 11/14/19     Entered 11/14/19 19:13:09       Main Document
                                               Pg 2 of 8



                              Contested Claim Objections

       1.      CLAIM OBJECTION  FANTASY DIAMOND CORPORATION

               A. Chapter 11 Trustee's Objection to Filed Claim of Fantasy Diamond Corporation
                  [Dkt. 1043]

               B. Trustee's Motion For Summary Judgment On His Objection To Filed Claim No. 54
                  Of Fantasy Diamond Corporation [Dkt. 1189]

               C. Trustee's Memorandum Of Law In Support Of Summary Judgment Motion [Dkt.
                  1190]

               D. Trustee's Statement of Undisputed Facts In Support Of Summary Judgment Motion
                  [Dkt. 1191]

               E. Fantasy Diamond Corporation’s Memorandum in Opposition to Trustee’s Summary
                  Judgment Motion [Dkt. 1211]

               F. Fantasy Diamond Corporation’s Statement of Undisputed Material Facts [Dkt.
                  1212]

               G. Trustee's Reply In Support Of Summary Judgment Motion [Dkt. 1229]

               Status: This matter is going forward.

       2.      CLAIM OBJECTION  BANK OF INDIA (BHARAT DIAMOND BOURSE
               BRANCH)

               A. Trustee’s Objection To Filed Claim Of Bank Of India, Bharat Diamond Bourse
                  Branch (Firestar Claim No. 55) [Dkt. 1157]

               B. Response to Chapter 11 Trustee's Objection [Dkt. 1209]

               C. Trustee's Reply in Support of Objection [Dkt. 1234]

               Status: This matter is going forward.

       3.      CLAIM OBJECTION  UNION BANK OF INDIA (UK)

               A. Trustee’s Objection To Filed Claim Of Union Bank Of India (UK) Ltd. (Firestar
                  Claim No. 16) [Dkt. 1161]

               B. Response to Chapter 11 Trustee's Objection [Dkt. 1215]

               C. Amended Declaration Bernard Insel, in Response to Objections of Trustee to Claims
                  12, 16 & 17 (ECF Doc. Nos. 1121, 1158 & 1161) (“Isbel Declaration”) [Dkt.
                  1221]



                                                 2
18-10509-shl    Doc 1239      Filed 11/14/19     Entered 11/14/19 19:13:09         Main Document
                                               Pg 3 of 8


               D. Trustee's Reply in Support of Objection [Dkt. 1232]

               Status: This matter is going forward.

       4.      CLAIM OBJECTION  FIRESTAR DIAMOND BVBA

               A. Trustee’s Objection To Filed Claims Of Firestar Diamond BVBA (Firestar Claims
                  No. 11 and 12) [Dkt. 1121]

               B. Response to Chapter 11 Trustee's Objection [Dkt. 1216]

                      o   See also § 3.C (Insel Declaration)

               C. Trustee's Reply in Support of Objection [Dkt. 1231]

               Status: This matter is going forward.

       5.      CLAIM OBJECTION  BANK OF INDIA (LONDON BRANCH)

               A. Trustee's Objection to Filed Claim of Bank of India (London Branch) (Firestar Claim
                  No. 17) [Dkt. 1158]

               B. Response to Chapter 11 Trustee's Objection [Dkt. 1217]

                      o   See also § 3.C (Insel Declaration)

               C. Trustee's Reply in Support of Objection [Dkt. 1233]

               Status: This matter is going forward.

       6.      CLAIM OBJECTION  SAUMIL DIAM LLC

               A. Trustee’s Objection To Filed Claim of Saumil Diam LLC [Dkt. 1156]

               B. Saumil Diam Response to Chapter 11 Trustee's Objection [Dkt. 1225]

               C. Saumil Diam Declaration in Opposition Objection [Dkt. 1226]

               D. Saumil Diam Letter Requesting Nunc Pro Tunc Consideration [Dkt. 1227]

               E. Trustee's Reply in Support of Objection [Dkt. 1235]

               Status: This matter is going forward.

       7.      CLAIM OBJECTION  COSTCO WHOLESALE CORPORATION

               A. Trustee's Objection to Filed Claim of Costco Wholesale Corporation (Fantasy Claim
                  No. 10) [Dkt. 1152]




                                                 3
18-10509-shl       Doc 1239    Filed 11/14/19     Entered 11/14/19 19:13:09        Main Document
                                                Pg 4 of 8


               B. Response to Chapter 11 Trustee's Objection [Dkt. 1220]

               Status: Costco Wholesale Corporation has moved to compel arbitration [see Dkt.
               1219], which is scheduled for hearing on December 19, 2019 at 10:00 a.m. Eastern
               Standard Time. The parties agree to adjourn the Trustee’s claim objection to the
               December 19, 2019 hearing.

                                      Plan Confirmation

       8.      CONFIRMATION OF TRUSTEE’S FIRST AMENDED JOINT CHAPTER 11
               PLAN

                    A. Trustee’s First Amended Joint Chapter 11 Plan [Dkt. 1106]

                    B. Plan Supplement [Dkt. 1202]

                    C. Trustee’s Memorandum of Law in Support of Confirmation of First Amended
                       Joint Chapter 11 Plan [Dkt. 1236]

                   Responses Received: None.

                    Status: This matter is going forward.

                              Uncontested Claim Objections

       9.      SECOND OMNIBUS OBJECTION TO CLAIMS (PAID CLAIMS)

                   Trustee’s Second Omnibus Objection To Claims (Paid Claims) [Dkt. 1160]

                   Responses Received: The Trustee received informal responses and withdrew
                    his objection to the filed claim of Barbara Habibi. [Dkt. 1222.]

               Status: This matter is going forward.

       10.     CLAIM OBJECTION - KERWIN COMMUNICATIONS, INC.

                   Trustee’s Objection To Filed Claim Of Kerwin Communications, Inc. (Firestar Claim
                    No. 23) [Dkt. 1124]

                   Responses Received: None.

               Status: This matter is going forward.

       11.     CLAIM OBJECTION – DISTINCTIVE DIAMONDS

                    Trustee’s Objection To Scheduled Claim Of Distinctive Diamonds [Dkt. 1163]

                   Responses Received: None.


                                                  4
18-10509-shl       Doc 1239    Filed 11/14/19     Entered 11/14/19 19:13:09        Main Document
                                                Pg 5 of 8


               Status: This matter is going forward.

       12.     CLAIM OBJECTION – NANCY N. LOPES

                   Trustee’s Objection To Filed Claim Of Nancy N. Lopes (Firestar Claim No. 20)
                    [Dkt. 1125]

                   Responses Received: None.

               Status: This matter is going forward.

       13.     CLAIM OBJECTION – FANCY CREATIONS

                   Trustee’s Objection To Filed Claim Of Fancy Creations Company Limited (Firestar
                    Claim No. 30) [Dkt. 1113]

                   Responses Received: None.

               Status: This matter is going forward.

       14.     CLAIM OBJECTION – COOK GROUP SOLUTIONS

                   Trustee’s Objection To Scheduled Claim Of Cook Group Solutions (Old AJ, Inc.
                    Scheduled Claim 3.28) [Dkt. 1141]

                   Responses Received: None.

               Status: This matter is going forward.

       15.     CLAIM OBJECTION – NIPUR BVBA

                   Trustees Objection To Filed Claim Of Nipur BVBA (Jaffe Claim No. 5) [Dkt. 1133]

                   Responses Received: None.

               Status: This matter is going forward.

       16.     CLAIM OBJECTION – EULER HERMES

                   Trustees Objection To Filed Claim Of Euler Hermes North America Insurance
                    Company (Firestar Claim No. 24) [Dkt. 1162]

                   Responses Received: None.

               Status: This matter is going forward.




                                                  5
18-10509-shl       Doc 1239    Filed 11/14/19     Entered 11/14/19 19:13:09       Main Document
                                                Pg 6 of 8



                                       Fee Applications

       17.     TRUSTEE FEE APPLICATION

                   Second Application For Interim Professional Compensation In Partial Satisfaction
                    Of His Reasonable Compensation For Richard Levin, Chapter 11 Trustee [Dkt.
                    1192]

                   Responses Received: None.

               Status: This matter is going forward.

       18.     JENNER & BLOCK FEE APPLICATION

                   Fourth Application for Interim Professional Compensation for Jenner & Block LLP,
                    Counsel to the Trustee [Dkt. 1193]

                   Responses Received: None.

               Status: This matter is going forward.

       19.     ALVAREZ & MARSAL FEE APPLICATION

                   Fourth Application for Interim Professional Compensation for Alvarez and Marsal
                    Disputes and Investigations, LLC, Financial Adviser to the Trustee [Dkt. 1183]

                   Responses Received: None.

               Status: This matter is going forward.

       20.     GEM CERTIFICATION AND ASSURANCE LAB FEE APPLICATION

                   Fourth Application for Interim Professional Compensation for Gem Certification &
                    Assurance Lab, Appraiser to the Trustee [Dkt. 1194]

                   Responses Received: None.

               Status: This matter is going forward.

       21.     LACKENBACH FEE APPLICATION

                   Third Application for Interim Professional Compensation for Lackenbach Siegel,
                    LLP, Intellectual Property Counsel to the Trustee [Dkt. 1198]

                   Responses Received: None.

               Status: This matter is going forward.




                                                  6
18-10509-shl       Doc 1239    Filed 11/14/19     Entered 11/14/19 19:13:09         Main Document
                                                Pg 7 of 8


       22.     FASKEN FEE APPLICATION

                   Third Application for Interim Professional Compensation for Fasken Martineau
                    DuMoulin LLP, Canadian Counsel to the Trustee [Dkt. 1196]

                   Responses Received: None.

               Status: This matter is going forward.

       23.     WHITLEY PENN FEE APPLICATION

                   Second Application for Interim Professional Compensation for Whitley Penn, LLP,
                    Accountant to the Trustee [Dkt. 1195]

                   Responses Received: None.

               Status: This matter is going forward.

       24.     FORCHELLI DEEGAN FEE APPLICATION

                   Final Application For Final Professional Compensation As Conflicts Counsel For the
                    Debtors [Dkt. 1166]

                   Responses Received: None.

               Status: This matter is going forward.

       25.     FRANKFURT KURNIT FEE APPLICATION

                   First Application for Interim Professional Compensation for Frankfurt Kurnit Klein
                    & Selz P.C., Special Counsel [Dkt. 1197]

                   Responses Received: None.

               Status: This matter is going forward.

                                    Pre-trial Conferences

       26.     PRE-TRIAL CONFERENCE  LEVIN V. FIRESTAR INTERNATIONAL PVT.
                    LTD., ET AL., ADV. PROC. NO. 19-1002

                    A. Complaint [Dkt. 1]

                    B. Answer [Dkt. 11]

               Status: This matter is going forward.




                                                  7
18-10509-shl    Doc 1239     Filed 11/14/19     Entered 11/14/19 19:13:09        Main Document
                                              Pg 8 of 8


       27.     PRE-TRIAL CONFERENCE  NIRAV MODI, INC. V. MALCA-AMIT USA, LLC,
                    ADV. PROC. NO. 19-1372

                  A. Notice of Removal and Complaint [Dkt. 1]

                  B. Amended Answer [Dkt. 3]

               Status: This matter is going forward.


 Dated: November 14, 2019                   Respectfully submitted,
        New York, New York
                                            JENNER & BLOCK LLP

                                            By: /s/ Marc Hankin
                                            Marc Hankin
                                            Carl Wedoff
                                            919 Third Avenue
                                            New York, New York 10022
                                            (212) 891-1600
                                            mhankin@jenner.com
                                            cwedoff@jenner.com

                                            Angela Allen (admitted pro hac vice)
                                            353 North Clark Street
                                            Chicago, Illinois 60654
                                            (312) 222-9350
                                            aallen@jenner.com

                                            Counsel for the Chapter 11 Trustee




                                                8
